Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outlet “is formed to be tilted upward” in claim 9 and an “upper surface of the heating space is formed to be tilted toward an outlet side” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 (and its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the uppermost side of the heating space" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Further, none of the embodiments have the outlet exiting at the most uppermost side, i.e. the top side, of the heating space, and thus, for the purposes of examination, this limitation is understood as --an [[the]] upper[[most]] side--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Halla Visteon (Korean Patent Publication KR20150009961A; filed in IDS; English translation of specification attached).

Regarding claim 1, Halla Visteon an induction heater for a vehicle, comprising: 
a body (10) having a heating space in which coolant flows (fig. 2, inlet 22 and outlet 22); 
a coil part provided (30) in the heating space and including a plate- shaped coil (fig. 6) and a housing (24) in which the coil is accommodated for insulation of the coil; and 
plate-shaped heating elements  (40) disposed to be adjacent to the coil part, wherein the heating space includes a first flow path formed along one surface of the coil part and a second flow path formed along the other surface of the coil part (the cooling water flows on both sides of the coils, 30 past heating plates 40 on either side).  

Regarding claim 2, Halla Visteon discloses all the limitations of claim 1, as above, and further discloses the induction heater of a vehicle wherein the heating elements (fig. 3, can seem multiple elements 40 include a first heating element disposed on one surface of the coil part and a second heating element disposed on the other surface of the coil part, and the first flow path passes through the first heating element and the second flow path passes through the second heating element (the “heating element” defined at the area next to the heating plates.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla Visteon (Korean Patent Publication KR20150009961A; filed in IDS; English translation of specification attached) in view Kohl (U.S. Patent Application Publication 2014/ 0027444).
Regarding claim 3, Halla Visteon discloses all the limitations of claim 1, as above, but does not further disclose an induction heater comprising a control part connected to the coil and a power supplying part to connect or block power supplied to the coil, and controlling the heating elements to be inductively heated, wherein the body has a control space in which the control part is accommodated, and the control space and the heating space are partitioned by a partition wall.   Halla Visteon is not concerned with control and is particularly interested in heating structure.  However,  Kohl teaches a control part (37, figs. 3 & 8)connected to the coil and a power supplying part (¶0049 actuates the coil element 29) to connect or block power supplied to the coil (alternating current, ¶0049), and controlling the heating elements to be inductively heated, wherein the body has a control space in which the control part is accommodated (inside 37), and the control space and the heating space are partitioned by a partition wall (Fig. 7, wall 43, ¶0058, control unit is mounted on heating unit). The advantage here is to have the control unit close by the heating unit, to make repairs easily and intuitively accessible, but also to cool down the electronics to ensure for longevity of use (¶0058).
Regarding claim 11, Halla Visteon and Kohl teach all the limitations of claim 3, as above, and further teach an induction heater wherein the control part is disposed to be in close contact with the partition wall (¶0058, shares a wall that actually can cool down the part).  
Regarding claim 12, Halla Visteon in view of Kohl teach all the limitations of claim 11, as above, but do not further teach, in this combination, an induction heater wherein an element of the control part is disposed to be adjacent to an inlet side on the control part.  However, Kohl does further teach that the control section is disposed adjacent to an inlet side on the control part (Kohl, inlet 23 is adjacent to control part 37, thus an element of the control section is adjacent to that side).  Again, it would have been obvious to one having ordinary skill in the art the time of the filing to modify Halla Visteon and Kohl with a further teaching of Kohl, to ensure that all the parts are incorporated and close together, in order that it would be easy to access and maintain, but it is also adjacent the area at the beginning in order to absorb the heat of the electronics before it gets properly heated by the induction current. 

Regarding claim 13, Halla Visteon discloses all the limitations of claim 1, as above, and further disclose an induction heater wherein the coil is spaced and wound in is formed in … a single layer or a plurality of layers (coil 30), and the coil part includes a bobbin to which the coil is fitted to maintain a shape of the coil (fig. 8, part 24).  However, Halla Visteon does not teach a circular shape of the coils, but rather more rectangular.  However, Kohl does teach such a coil (Kohl, fig. 1, as placed in Kohl, fig. 9-11, ¶0010).  Such a flat coil is conventional when making such heater and it would be obvious to one having ordinary skill in the art at the time of the invention to modify Halla Visteon with the teachings of Kohl, to have a circular planar shaped coil depending on the shape of the desired apparatus and the spacing and manufacturing considerations, and such a substitution would achieve not unexpected results.

Claim 4 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla Visteon (Korean Patent Publication KR20150009961A; filed in IDS; English translation of specification attached) and further in view of Yeh (U.S. Patent Application Publication 2016/ 0322849)

Regarding claim 4, Halla Visteon discloses all the limitations of claim 2, as above, and further disclose an induction heater wherein electromagnetic wave blocking bodies of a plate shape formed of a soft3 magnetic material are provided on one surface of the first heating element or the other surface of the second heating element or one surface of the first heating element and the other surface of the second heating element, respectively.   However, Yeh teaches the use of soft metallic material is attached to the main body (Abstract) so as to block divergence of the electromagnetic wave.  This shielding structure blocks the divergence of the electromagnetic wave (Yeh, abstract).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Halla Visteon with Yeh, to put soft metallic material on the body of the heater,(either on the first or second heating elements), in order to focus the electromagnetic energy, let it generate and cause heating to the plates but then to dampen the waves so they are not scattered or cause further heating in other metal bodies, in order to most safely and effectively generate heat in the heating plates.

Claims 5, 6, 7, 8, 9 and 10 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla Visteon (Korean Patent Publication KR20150009961A; filed in IDS; English translation of specification attached) and further in view of Calsonic Kankei Corp (Japanese Patent Publication JP2016180547; herein after “Calsonic”)

Regarding claim 5, Halla Visteon discloses all the limitations of claim 1, as above, and further disclose an induction heater comprising: an inlet  (21)for supplying the coolant to the heating space; and an outlet (22) for discharging the coolant heated in the heating space.  However, Halla Visteon does not teach wherein the inlet is formed at a position lower than the outlet, and the outlet is formed on the uppermost side of the heating space. However, the orientation is simply a matter of perspective and how the device is installed, as even applicants  fig. 11 demonstrates.  As well, Calsonic teaches how this is a desirable orientation (Calsonic, fig. 3).  Thus, it would have been obvious to one having ordinary at the time of the invention to install the device in the vertical manner as claimed, I depending on the needs of the orientation and the limitations of installation and space, but the essential structure and relationship between the parts is already present. See MPEP 2144.04IV, where changes in size, shape, or sequence of adding ingredients do not amount to inventive features.

Regarding claim 6, Halla Visteon in view of Calsonic teaches all the limitations of claim 5, and further teaches an induction heater wherein the inlet and the outlet are formed on any one surface of the body, the inlet being formed on a lower side of the body and the outlet being formed on an upper side of the body (same as in previous rejection, wherein the inlet 21 and outlet 22 are on the same side of the body and the outlet is above the inlet, as per the desired orientation, as seen in Calsonic, fig. 3 as well, noted above).  
Regarding claim 7, Halla Visteon in view of Calsonic teaches all the limitations of claim 6, as above, and further disclose an induction heater wherein the body includes a second cover sealing (Fig. 3, element 20) an opening part of a lower side of the heating space, and the inlet is formed on the second cover. 

Regarding claim 8, Halla Visteon in view of Calsonic teaches all the limitations of claim 7, as above, and further teaches an induction heater wherein when the coil part is disposed along a vertical direction, the inlet is formed on a lower side of the second cover, and the outlet is formed on an upper side of the second cover (this would be the cover going 20 going vertically with the inlet lower and the outlet above and would have been obvious in the combination above, the vertical direction seen in Calsonic fig. 3).  

Regarding claim 9, Halla Visteon in view of Calsonic teaches all the limitations of claim 5, as above, and further teaches a heater wherein the outlet is formed to penetrate through the body (22 through 20, for instance).  However, they do not teach wherein the outlet is formed to be tilted upward toward an outer side of the body.  However, this limitation does not actually require that the invention possess this feature of tilting, but rather that the device can be tilted upward toward an outside of the body.  Certainly, should the need arise, depending on where the connection of the fluid to the outlet pipe once the fluid has been heated, to make the proper fluid connection, by tilting the outlets into connection.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Halla Visteon in view of Calsonic and have the outlet capable of being tilted in different directions, including upwards, in order that it be able to easily make connections with a further pipe to keep its fluid flowing.
4
Regarding claim 10, Halla Visteon in view of Calsonic teaches all the limitations of claim 5, as above, but does not further teach induction heater wherein an upper surface of the heating space is formed to be tilted toward an outlet side so that the outlet side is higher and a side opposing the outlet side is lower.   However, this limitation does not actually require that the invention possess this feature of tilting, but rather that the device is formed to be tilted upward toward an outside of the body.  Such a feature would be desirably tilted to adjust the heating on the liquid, or possibly to move around to access during maintenance.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Halla Visteon and have the heating space capable of being tilted in different directions, including upwards, in order that it be able access for easier maintenance and for adjusting the heating to the different parts of the induction coil.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla Visteon (Korean Patent Publication KR20150009961A; filed in IDS; English translation of specification attached) in view Kohl (U.S. Patent Application Publication 2014/ 0027444) and further in view of Calsonic Kansei Corp (Japanese Patent Publication JP2016180547; in applicant’s IDS; English specification attached)

Regarding claim 14, Halla Visteon in view of Kohl teach all the limitations of claim 3, as above, but do not further teach an induction heater wherein a power connection part through which a power connection terminal penetrates is formed on the partition wall so that the power connection terminal of the coil is connected to the control part.  Power would need to come to Halla Visteon and/or Kohl from somewhere.  However, such a control part, with power, is taught in Calsonic, with the leads coming from the power supply (Calsonic, ¶¶17,18,19, figs. 1,3 terminal on wall 73).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Halla Visteon in view of Kohl with the teachings of Calsonic, to make an obvious power supply connection, in order to power up and electrify the device so that it works and can generate the current flowing through its coils.

Regarding claim 15, Halla Visteon in view of Kohl and Calsonic teach all the limitations of claim 14, as above, but do not further disclose, in this combination, an induction heater wherein steps are formed on the power connection part, and O-rings are inserted into portions where the steps and a power connection terminal housing to which the power connection terminal is fixed are in contact with each other.  However, Calsonic further does teach O-rings (¶0043 seal rings 78, and 79 for instance, fig. 4).  Because of the heat generated and the different parts of the structure, it would have been obvious to one having ordinary skill in the art at the time of the filing to have the different parts be fitted together with O-rings, that can serve to maintain a seal between the parts as the device is being heated and the different parts get heated, and possibly expand due to the heat. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761